DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-14, and 16-22 are pending.
Claims 1, 5, 10, 14, and 19-20 have been amended.
Claims 21-22 are new.
This action is non-final.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Applicant appears to argue on pages 9-10 of Applicant’s Arguments that Keceli does not teach the newly added limitation of “deploying modifications to a subset of processors of a second server in the data center” because Keceli deploys common frequency settings that would work for all processors on different blades or racks rather than only a subset of the processors. Applicant indicates on page 8 that support for such a limitation can be found in at least paragraph [0017] and [0019] of Applicant’s PGPUB 2021/0191450. Examiner respectfully disagrees.
	Firstly, Applicant’s specification does not provide any definition or suggestion as to what Applicant means by “subset”. Furthermore, Applicant’s specification does not even appear to mention subset of processors, and the paragraphs [0017] and [0019] referenced by Applicant does not describe sets or subsets of processors. At best, paragraph [0019] indicates that certain parts and components may operate cooler at the same voltage as the same part or component from a different bin, but it does not say that these parts or components are processors or subsets of processors, and that these parts or components are on a second server in the data center.
	Next, it is noted that in mathematics that any set is a subset of itself, and that if A and B are sets and that every element of A is also an element of B, then A is a subset of B. In other words, if A and B are the same, A is a subset of B. Thus the collection of all second processors of the second server is considered to be a subset of all the second  processors. Therefore, Keceli and Han’s deployment of common frequency and voltage settings that would work for all processors on different blades or racks would teach the amended limitation because all processors on a second server are considered to be a subset of all processors of the second server.
	Lastly, assuming arguendo that Applicant meant a proper subset instead of a subset, newly cited prior art Hovis et al. (hereinafter as Hovis, cited below) shows that computing systems may have spare cores that are normally inactive unless a core fails [0010 and 0038]. Thus only a proper subset of processors are active. The combination of Keceli and Han with Hovis would therefore teach deploying modifications to the proper subset of processor cores but not to all cores (since some cores remain inactive as spares). One of ordinary skill in the art would have been motivated to combine Hovis with Keceli and Han because having spare processing units or cores provide better reliability and allow processing to continue when a failure occurs at an active core.
	For the reasons described above, the previously applied prior art are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite “a subset of processors of a second server” but it is unclear what Applicant means by this. Applicant’s disclosure does not mention any type of subset or that such subset is specific to processors of a second server. Thus it is unclear what Applicant meant to convey in this amended limitation.
Claims 21-22 recite “wherein the subset of processors and the first processor are produced from a same bin of parts” but this limitation is unclear. It is unclear what Applicant means by being produced from a same bin of parts. Paragraph [0019] of Applicant’s PGPUB 2021/0191450 simply says “certain parts and components from a particular bin of produced parts and components may operate cooler” but there is nothing there that describes producing the first processor of a first server and the subset of processors of the second server from the same bin of parts. The specification does not describe the production of processors from parts. Thus it is unclear what Applicant meant to convey in this claim. 
Claims 2-5, 7-9, 11-14, 16-18, and 20-22 are dependent on claims 1, 10, and 19, and are rejected based on dependency to rejected claims 1, 10, and 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 10, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keceli et al. (hereinafter as Keceli) PGPUB 2019/0324517, and further in view of Han PGPUB 2019/0369656.
As per claim 1, Keceli teaches a method for managing overclocking in a data center [0033], comprising: 
determining a frequency limit of a first processor of a first server in the data center [FIG. 9 step 903: (determine initial frequency), 0081-0082: (a common sustainable operating frequency may be determined among multiple racks or blade that are not on the same cooling path)]; 
modifying a frequency of the first processor to a lowered frequency limit by lowering the frequency limit [FIG. 9 step 912 and 0084-0085: (common operating frequency is decreased and is then re-tested); and 0102: (delta amount can be used for reducing operating limits)] based upon the lowered voltage [0025: (higher frequency requires higher voltage; thus lower frequency requires lower voltage)]; 
testing the first server for stability [FIG. 9 step 909 and 0085: (after decreasing frequency, step loops back to steps 906 and 909 for testing of violations to power delivery limits) and 0120-0123: (testing is done until power delivery limits are satisfied)]; and 
based upon the testing, deploying modifications to a subset of processors of a second server in the data center using the lowered frequency limit [0081, 0085-0086, 0120, 0122-0123, and 0128: (common operating frequency is determined for all processors including ones on different blades or racks, and the decreased limit changes is provided to all processors including those on different blades or racks to achieve a common frequency; thus all processors of a second server receive such modifications, and all processors of the second server are a subset of all processors of the second server)].

Keceli teaches determining common frequency settings that would work for all processors on different blades or racks without violating power delivery limits, and accomplishes this by decreasing the common frequency and retesting until power delivery limits are no longer exceeded [FIG. 9]. The new settings are then provided to all the other blades and racks.
Keceli does not explicitly teach modifying a voltage of the first processor to a lowered voltage by lowering the voltage to a stability point; and deploying modifications using the lowered voltage. Although Keceli suggests that the voltage is tied to the frequency [0025: (higher frequency requires higher voltage; thus lower frequency requires lower voltage)], and it may be obvious to one of ordinary skill in the art that reducing frequency would require a corresponding reduction in voltage, Keceli nonetheless do not describe reducing the voltage and deploying the reduced voltage modifications.
Han teaches managing overclocking settings in a computer and reducing frequency if temperature and power limits have been exceeded. Han is therefore similar to Keceli. Han further teaches modifying a voltage of the first processor to a lowered voltage by lowering the voltage to a stability point [FIG. 1 S161 and 0017: (if beyond the limits, the working frequency and the working voltage is reduced; lowered voltage and frequency is a more stable point)]. Han shows that voltage and frequency are changed at the same time when testing if thermal and power limits are reached.
The combination of Keceli with Han leads to Keceli also reducing voltage as the frequency is reduced, and Keceli deploying both the voltage and frequency changes to processors in other blades and racks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Han’s teachings of reducing both the voltage and the frequency at the same time in Keceli, leading to deploying of voltage and frequency changes to other processors. One of ordinary skill in the art would have been motivated to also reduce the voltage when reducing the voltage in Keceli because voltage is related to frequency in computing systems with overclocking and dynamic voltage and frequency scaling, and changing one parameter affects the other parameter.

As per claim 7, Keceli and Han teach the method of claim 1, wherein the voltage and frequency modifications are deployed to plurality of servers in the data center [Keceli 0081 and 0128-0129: (common setting is determined for all processors including those on different racks or blades; thus there is a plurality of servers)].

Claim 10 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Claim 19 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.

As per claim 20, Keceli and Han teach the method of claim 1, wherein the frequency limit is determined based on a maximum stable temperature at which the first processor can operate [Keceli 0025, 0032, and 0084: (power delivery limits exceeded if at least one processor exceeds its threshold temperature)].
As per claim 21, Keceli and Han teach the method of claim 1, wherein the subset of processors and the first processor are produced from a same bin of parts [Keceli 0046: (all the processors are assumed to be identical from the same bin to simplify the discussions)].
Claim 22 is similar in scope to claim 21 as addressed above and is thus rejected under the same rationale.


Claims 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keceli et al. (hereinafter as Keceli) PGPUB 2019/0324517 in view of Han PGPUB 2019/0369656, and further in view of Moore et al. (hereinafter as Moore) PGPUB 2011/0080202.
As per claim 2, Keceli and Han teach the method of claim 1.
Keceli and Han do not teach wherein the voltage of the first processor is lowered to a guardband level. Keceli and Han describes decreasing both frequency and voltage, but does not describe the level at which the voltage is decreased to.
Moore teaches that a decrease in voltage level yields a decrease in maximum operating frequency in processing circuitry with dynamic voltage scaling [0005-0006]. Moore is thus similar to Keceli and Han because they teach decreasing frequency along with voltage to find a stable point of operation. Moore further teaches wherein the voltage of the first processor is lowered to a guardband level [0050: (there is a finite number of voltage and frequency pairs) and FIG. 3 and 0052: (voltage-frequency curve 54 shows the minimum voltage level required for a given operating frequency, and any voltage level below the curve is inoperable; the finite number of frequency and voltage pairs are along the curve 54; thus voltage values along the curve 54 is the guardband level for a given frequency)].
The combination of Keceli and Han with Moore leads to changing frequency and voltage along Moore’s curve, thereby navigating between a finite number of voltage and frequency pairs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Moore’s teachings of a guardband/minimum voltage for a given frequency to ensure proper operation when reducing voltage and frequency values for stability testing in Keceli and Han. One of ordinary skill in the art would have been motivated to implement Moore’s teachings of operating at the guardband/minimum voltage for a given frequency because it ensures proper operation of the computing device while avoiding a waste of resources and conserving power [Moore 0006].

As per claim 3, Keceli, Han, and Moore teach the method of claim 2, wherein the voltage of the first processor is lowered to level that prevents an overcurrent in the first processor [Han step s161 with Keceli FIG. 9 steps 909 and 912: (voltage and frequency settings are modified until they no longer exceed power delivery limits; overcurrent is a condition that exceeds power delivery limits, and thus frequency and voltage are adjusted until there is no overcurrent; overcurrent is thus prevented)].
As per claim 4, Keceli, Han, and Moore teach the method of claim 2, wherein the voltage of the first processor is lowered to a level that prevents an overfrequency in the first processor [Han step s161 with Keceli FIG. 9 steps 909 and 912: (voltage and frequency settings are modified until they no longer exceed power delivery limits; overfrequency is a condition that exceeds the power delivery limits and generates excessive heat; thus frequency and voltage are adjusted until there is no overfrequency, and overfrequency is thus prevented)].
As per claim 5, Keceli, Han, and Moore teach the method of claim 2, further comprising lowering the voltage of the first processor below the guardband level after determining the stability point [Moore FIG. 8 and 0064-0068: (DVS line 108 is the original line shown in FIG. 3 representing the original guardband/voltage margin curve, and the voltage margins may be reduced in lines 112 or 114 from the DVS line 108 (after determining the point of stability) so that voltage may go below the original voltage margin/guardband].

Claim 11 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keceli et al. (hereinafter as Keceli) PGPUB 2019/0324517 in view of Han PGPUB 2019/0369656, and further in view of Toosizadeh et al. (hereinafter as Toosizadeh) PGPUB 2017/0068309.
As per claim 8, Keceli and Han teach the method of claim 1.
Keceli and Han do not teach wherein a first core of the first processor is disabled. Keceli and Han do not mention disabling a core.
Toosizadeh teaches reducing an operating voltage margin from the worst-case scenario to save power. Toosizadeh is therefore similar to Keceli and Han. Toosizadeh further teaches wherein a first core of the first processor is disabled [0022 and 0051: (depending on demands and workloads, cores may be shut off)]. Toosizadeh adjusts its voltage margin as cores are disabled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Toosizadeh’s teachings of disabling cores in a processor of Keceli and Han. One of ordinary skill in the art would have been motivated to disable a core in Keceli and Han to further save power due to low demand or workload.
Claim 17 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Hovis et al. (PGPUB 2019/0278741) teaches spare cores that are not running, and substitution of a failed core with spare cores.
Non-Patent Literature from Wikipedia shows the definition of “subset”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186